Dismissed and Memorandum Opinion filed March 4, 2004








Dismissed and Memorandum Opinion filed March 4, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01452-CV
____________
 
MOODY GARDENS,
INC., Appellant
 
V.
 
DIANNE DEASON,
Appellee
 

 
On Appeal from the
56th District Court
Galveston County,
Texas
Trial Court Cause
No. 01CV0060
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 24, 2003.
On February 25, 2004, the parties filed a motion to dismiss
the appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 4, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.